PER CURIAM.
William Daughtry appeals his judgment and sentence alleging the search of his vehicle was illegal. He also argues that certain costs and conditions of probation should not have been imposed. We affirm the judgment because the evidence supports the trial court’s conclusion that Daughtry consented to the search of his vehicle. Conditions (4) and (7) of the probation order are affirmed. See State v. Hart, 668 So.2d 589 (Fla.1996). We strike the $15.00 imposed for the court improvement fund. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We also strike the $2.00 imposed pursuant to section 943.25(13), Florida Statutes (1991); this is a discretionary cost item that must be orally pronounced at sentencing. Finally, we strike the $130.00 cost of prosecution since there is no indication that this cost was requested by any agency. In all other respects, the judgment and sentence are affirmed.
FRANK, A.C.J., ALTENBERND and QUINCE, JJ., concur.